DETAILED ACTION
This office action is in response to the application filed October 10, 2019. 
The claims as filed herein are examined as entitled to the foreign priority date of October 30, 2018. 
Clams 1-6 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2019, January 15, 2021, April 12, 2021, and January 21, 2022 were filed after the mailing date of the application on October 10 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Tjiong” (US PG Publication 2017/0236067). 


Regarding Claim 1, Tjiong teaches: 
1. A data preparing device comprising: a collection section configured to collect time series data from equipment; (See collection discussed in e.g. ¶49 including collecting time-series data from customer sites 12-18 fig. 1, by data collector applications 34 reporting to central databases 32) 
a storage unit configured to define a situation in which any of items or a combination of the items included in the time series data becomes a predetermined value as an event, and store a storing rule that defines, for each of the events, an item of associated data as a storing target; (See Rules builder, publisher, rules 52, Fig. 2, for building analytical rules analyzes collected data from customer equipment e.g. ¶¶14-15, 55-56, where data is analyzed for triggers such as crossing a threshold for initiating further rule actions including e.g. collecting additional data e.g. ¶87)

and a conversion section configured to extract the associated data from the time series data for each of the events in accordance with the storing rule, and convert resultant data into event data.  (See e.g. rules development and execution environment 204 Fig. 2, Data retrieval element 77, Fig. 3 teaches retrieving of data from streams of data for customer site equipment, including various event type data as in e.g. ¶86 for displaying analytical results 230 to the user). 

Regarding Claim 4, Tjiong further teaches:
4. A debugging device having a test environment of 18P00930US0 (FANF-576US)30 application programs that operate on a basis of the event data prepared in the data preparing device according to claim 1, the debugging device comprising: a receiving section configured to receive the event data; (See e.g. ¶86 describing receipt of various event data in data stream from customer site equipment and use in test system in e.g. ¶88) and a storing section configured to store, in a reference area of the application programs in the test environment, the event data that have been received.  (See e.g. ¶86 describing receipt of various event data in data stream from customer site equipment and use in test system in e.g. ¶88)

Regarding Claim 5, Tjiong further teaches:
5. A data preparing method executed by a computer,the method comprising the steps of: collecting time series data from equipment, (See collection discussed in e.g. ¶49 including collecting time-series data from customer sites 12-18 fig. 1, by data collector applications 34 reporting to central databases 32)
and defining a situation in which any of items or a combination of the items included in the time series data becomes a predetermined value as an event, and extracting associated data from the time series data for each of the events in accordance with a storing rule that defines, for each of the events, an item of the associated data as a storing target and converting resultant data into event data.  (See Rules builder, publisher, rules 52, Fig. 2, for building analytical rules analyzes collected data from customer equipment e.g. ¶¶14-15, 55-56, where data is analyzed for triggers such as crossing a threshold for initiating further rule actions including e.g. collecting additional data e.g. ¶87 and further See e.g. rules development and execution environment 204 Fig. 2, Data retrieval element 77, Fig. 3 teaches retrieving of data from streams of data for customer site equipment, including various event type data as in e.g. ¶86 for displaying analytical results 230 to the user). 

Regarding Claim 6, Tjiong further teaches:
6. A non-transitory computer-readable medium encoded with a data preparing program that causes a computer to function as the data preparing device according to claim 1. (See e.g. medium as discussed in ¶90). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Tjiong” (US PG Publication 2017/0236067) in view of “Marejka” (US PG Pub 2003/0135382). 

Regarding Claim 2, Tjiong teaches the limitations of claim 1 above but does not further teach, but Marejka teaches:
2. The data preparing device according to claim 1, wherein the storing rule defines, for each of the events, a period for extracting each piece of the associated data.  (See e.g. ¶44 teaching rules specifiying a number of data collection time periods for collecting data to trigger an alarm; and further teaches specifying a number of data collection periods for a rule in ¶37). 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Tjiong and Marejka as each is directed to data stream analysis systems and Marejka recognized “there remains a need for an improved system and method for monitoring computer systems that allows monitoring personnel to readily identify and monitor past and current operating status of monitored elements within a plurality of systems and/or networks” (¶7). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Tjiong” (US PG Publication 2017/0236067) in view of “Gefen” (US PG Pub 2019/0228296).  

Regarding Claim 3, Tjiong teaches the limitations of claim 1 above but does not further teach, but Gefen teaches: 
3. The data preparing device according to claim 1, further comprising: a display section configured to extract, from the event data, the events that occur in a predetermined period in a designated piece of the equipment, and synchronize each of the events in a time series manner to display the events.  (See e.g. Fig. 4, and ¶¶46-48 teaches correlation of event streams and display of the events in user GUI). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Tjiong and Gefen as each is directed to event monitoring system and Gefen recognized “What is needed, therefore, is a IT environment or network system analysis process that provides comprehensive context for network events and real-time insights about the status of assets within the environment so that proper decisions can be made to remedy particular issues and anomalies.” (¶5). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the attached PTO-892 form includes prior art relevant to applicant’s disclosures related to systems for monitoring time series data and collecting relevant event information in monitored equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
5/31/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191